—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered February 8, 2001, convicting defendant upon his plea of guilty of the crime of assault in the first degree.
Defendant entered a counseled plea of guilty to the crime of assault in the first degree and was sentenced as a second felony offender to a determinate prison term of nine years. This appeal ensued. Defense counsel now seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is therefore affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P.J., Mercure, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.